   8:17-cr-00276-BCB-SMB Doc # 51 Filed: 03/04/21 Page 1 of 5 - Page ID # 278




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:17-CR-276

        vs.
                                                           MEMORANDUM AND ORDER
DANTE VASSER,

                       Defendant.


       This matter comes before the Court on Defendant’s motion for compassionate release,

Filing 46. For the reasons stated below, the motion will be denied.

       Defendant pleaded guilty to two counts of distribution of crack cocaine, in violation of 21

U.S.C. § 841(a)(1), (b). Filing 32. Defendant admitted that he sold a total of 27 grams of crack

cocaine to a confidential informant in January 2017. Filing 34 at 2. In evaluating “Relevant

Conduct” under United States Sentencing Guidelines (U.S.S.G.) § 1B1.3, the Presentence

Investigation Report (PSR) found that Defendant was responsible for additional crack cocaine

transactions. Filing 37 at 5. The PSR concluded that, in total, Defendant was responsible for 390.7

grams of cocaine base. Filing 37 at 5.

       Based on Defendant’s prior felony record, he was classified as a career offender. Filing 38

at 2. In its sentencing recommendation, the Probation Office noted that Defendant committed the

violations charged in the indictment while on supervised release for two federal convictions. Filing

38 at 2. On July 9, 2018, the Court adopted the PSR without objection and sentenced Defendant

to a term of imprisonment of 120 months on each count, to be served concurrently, with three years

of supervised release. Filing 40 at 2, 3. Defendant’s total offense level was 29, and his criminal
   8:17-cr-00276-BCB-SMB Doc # 51 Filed: 03/04/21 Page 2 of 5 - Page ID # 279




history category was VI. Filing 40 at 1. Defendant is not expected to be released from prison until

February 2027. Filing 47 at 2.

       On November 17, 2017, Defendant was in custody pending final adjudication of this case.

Filing 47 at 2. While exiting a jail transport vehicle, Defendant fell while fully shackled. Filing 47

at 2, see also Filing 48-2 at 1. Because he was unable to brace for the fall, Defendant suffered

significant injuries to his head and shoulders. Filing 47 at 2, see also Filing 48-2 at 1-2. Defendant

has undergone several procedures to address his injuries and suffers from continual pain. Filing 47

at 2, see also generally Filing 48-2, Filing 48-3, Filing 48-4. Defendant was diagnosed with

multiple sclerosis resulting from the fall and has a history of asthma. Filing 47 at 2, see also Filing

48-2, Filing 48-3. Defendant seeks compassionate release because these conditions present an

increased risk of severe illness should he contract COVID-19.

       In Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), Congress

amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant to move a sentencing court for

compassionate release “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons (BOP) to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” Defendant’s evidence shows that he submitted a request for compassionate release to

the warden of his facility, which was denied on August 5, 2020. Filing 48-1 at 1. Because thirty

days have lapsed since Defendant submitted his request, the Court is satisfied that he has exhausted

his administrative remedies.

       Although Defendant has exhausted his administrative remedies, he has not demonstrated a

reduction in sentence is warranted. Section 3582(c)(1)(A) provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed the

                                                  2
   8:17-cr-00276-BCB-SMB Doc # 51 Filed: 03/04/21 Page 3 of 5 - Page ID # 280




       unserved portion of the original term of imprisonment), after considering the factors
       set forth in section 3553(a) to the extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction

               ....

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Guidelines identify four general categories of qualifying circumstances,

including: (1) the defendant’s terminal illness or other serious medical condition; (2) the

defendant’s advanced age and deteriorating health; (3) dire family circumstances; and (4) other

“extraordinary and compelling” reasons as determined by the BOP Director. U.S.S.G. § 1B1.13

cmt. n.1 (2018). Defendant’s rehabilitation while incarcerated may be relevant but “is not, by itself,

an extraordinary and compelling reason for purposes of [§ 1B1.13].” Id. § 1B1.13 cmt. n.3; see

also United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020);

28 U.S.C. § 994(t) (“Rehabilitation of the defendant alone shall not be considered an extraordinary

and compelling reason.”).

       The Court does not minimize Defendant’s medical conditions or the potential risk he faces;

however, a generalized concern about the presence of COVID-19 is insufficient to show

extraordinary and compelling reasons for release. See United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release.”); United States

v. Melgarejo, No. 12-CR-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020), aff’d, No. 20-

1802, 2020 WL 7230642 (7th Cir. Dec. 8, 2020) (“[T]he mere presence of COVID-19 in a

particular prison . . . cannot justify compassionate release—if it could, every inmate in that prison

could obtain release.”). Instead, the court must determine whether the nature of Defendant’s

                                                  3
    8:17-cr-00276-BCB-SMB Doc # 51 Filed: 03/04/21 Page 4 of 5 - Page ID # 281




increased risk is sufficiently extraordinary and compelling to merit release from incarceration. See

18 U.S.C. § 3582(c)(1)(A).

        Defendant has not shown that his specific health condition places him at a greater risk of

complications, nor has he shown that his condition is not being sufficiently treated. Defendant is

not terminally ill and has not shown that his injuries and medical conditions “substantially

diminish[] his ability to provide self-care within the environment of a correctional facility.”

U.S.S.G. 1B1.13, Application Note 1(A). Defendant acknowledges that the National Multiple

Sclerosis Society has stated that “simply having MS does not make you more likely to develop

COVID-19 or to become severely ill or die from the infection than the general population.”1 See

Filing 47 at 10. Defendant provides no evidence or argument that his diagnosis in particular places

him at a greater risk. Similarly, while Defendant explains generally the risks of complications from

COVID-19 associated with asthma, the evidence does not show whether the severity of his asthma

places him at greater risk.2 Finally, although Defendant’s injuries and pain from his fall are severe,

no evidence suggests that they place him at a greater risk should he contract COVID-19 or that he

would receive better care outside prison. To the contrary, the evidence suggests that he is receiving

regular care for his injuries.

        A reduction of his sentence to time served would also be contrary to the factors the Court

must consider under 18 U.S.C. § 3553(a), including the “nature and circumstances of the offense,”

“history and characteristics of the defendant,” “need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct,” and the


1
  Coronavirus Risk for People Living with Multiple Sclerosis (MS), https://www.nationalmssociety.org/coronavirus-
covid-19-information/multiple-sclerosis-and-coronavirus (last visited March 2, 2021).
2
  According to the Centers for Disease Control and Prevention, individuals with “moderate or severe” asthma may be
at a greater risk for complications from COVID-19. See People With Certain Medical Conditions, (updated February
22,          2021),         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last visited March 2, 2021).

                                                        4
   8:17-cr-00276-BCB-SMB Doc # 51 Filed: 03/04/21 Page 5 of 5 - Page ID # 282




need for the sentence imposed to “reflect the seriousness of the offense,” “promote respect for the

law,” “provide just punishment for the offense,” “afford adequate deterrence,” and “protect the

public.” Defendant was found responsible for selling a significant amount of crack cocaine and

committed the instant offense while on supervised release for two prior federal convictions.

Defendant also has a significant criminal history and was designated as a career offender.

Releasing Defendant after serving just over a third of his sentence may minimize the seriousness

of his offense. Defendant has not shown that he cannot be cared for in prison, and the Court

concludes the factors under 18 U.S.C. § 3553(a) do not allow for compassionate release.

Accordingly, Defendant’s motion is denied.

       IT IS ORDERED.

       1.      Defendant’s Motion for Compassionate Release, Filing 46, is denied; and

       2.      The Clerk will mail a copy of this Memorandum and Order to Defendant at his last

               known address.



       Dated this 4th day of March, 2021.



                                                     BY THE COURT:


                                                     __________________________
                                                     Brian C. Buescher
                                                     United States District Judge




                                                5
